 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY ORDERED that footnote 7 of the aforesaidDecision and Direction of Elections be, and it hereby is,amended by striking therefrom the language as written andsubstituting therefor the following language:71f the votes are pooled, they shall be accorded theirface value.IT IS FURTHER ORDERED that the Decision and Direction ofElections, as printed, shall appear as hereby amended.By direction of the Board:Ogden W. Fields,Associate Executive Secretary.MENDON COMPANY, R.B.M. DIVISIONiand UNITED STEEL-WORKERS OF AMERICA,CIO andINTERNATIONAL ASSO-CIATION OF MACHINISTS, AFL, Petitioners.Cases Nos.9-RC-2046 and 9-RC-2047 (Consolidated). April 20, 1954DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Bernard Marcus, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand arehereby affirmed.Upon the entire record in these cases,the Board finds:1.The Employer,is engaged in commerce within the mean-ing ofthe Act.'2.The labor organizations involved claim to representcertain employees of the Employer.3.Questions affecting commerce exist concerning the repre-sentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units:InCase No. 9-RC-2046, United Steelworkers of America,CIO, herein called the Steelworkers, seeks to represent a pro-duction and maintenance unit, including tool and die workers. InCase No. 9-RC-2047, International Association of Machinists,AFL, herein called the Machinists, seeks to represent a unit oftool and die makers, die repairmen, machinists, and tool cribattendants. Local NB-1080, International Brotherhood of Elec-tricalWorkers, AFL, herein called the Electricians,agreeswith the Steelworkers that a production and maintenance unitis appropriate.31The Employer's name appearsas amended at the hearing.2 EssexWire and Associated Machines, Inc., 107 NLRB No. 250.3 Although notified of the hearing, the Employer did notappear. Its unitposition is unknown.108 NLRB No. 68. MENDON COMPANY, R.B.M DIVISION311The Employer is engaged in the manufacture of solenoidswitches for automobile starters, horn relays, and similarelectrical equipment. For 6 years, the Employer has bargainedon a plantwide basis for the employees in the plant involved.During the last 3 of these years, the Electricians has beenthe bargaining representative of such employees.4All the employees sought to be represented by the Machinistswork in the tool and die machine shop and in the experimentallaboratorymachine shop. The tool and die machine shop islocated in an enclosed area on the first floor of the plant, and thelaboratory machine shop is located in a separate room on thesecond floor. The tool and die employees spend most of theirtime making and maintaining the dies used in the production ofelectrical parts. Working under the direct supervision of thetool and die shop supervisor, they work to close tolerances,read blueprints,make sketches, and exercise independentjudgment in the performance of their duties. A machinist whoworks in the experimental laboratory machine shop has theskills and uses the equipment of the tool and die employees.Although the Employer does not have a formal apprenticeshipprogram for tool and die employees, there is a progression ofpromotion in the toolroom from the lowest rated machinist totool and die maker. There are no employees elsewhere in theplant with skills similar to those required in the tool and dieand experimental laboratory machine shops.We find that the tool and die employees and the machinistscomprise a true craft group. Moreover, the Union requestingseverance is one which historically and traditionally representssuch units. Accordingly, we find that the tool, die, and machinistemployees may, if they so desire, constitute a separate craftunit or they may remain a part of the existing production andmaintenance unit.5We shall,therefore,make no determination as to the scope ofthe appropriate unit or units, until we have first ascertained thedesires of the employees as expressed in the elections hereindirected. We shall direct separate elections among the followinggroups of employees at the Employer's Lancaster, Ohio, plant:(A) Alltool and die makers, die repairmen and machinists,excluding tool crib attendants,6 all other employees, guards,and supervisors as definedin the Act.(B) All production and maintenance employees, excludingtheemployees in group (A), guards, and supervisors as definedin the Act.4In September 1950, the Employer and the Electricians signed a collective- bargaining con-tract whichterminatedon October 30, 1953.5 John Deere Planter Works of Deere & Co., 107 NLRB 1497 at 2 and 3.6 The Machinists would also include two tool crib attendants in the tool and die votinggroupThe tool crib attendants work in a separate enclosure and are in charge of issuingtools primarily, to the tool and die employees. Although these two employees work in closeassociation with the tool and die employees, they do not perform any distinctive and typicalcraft tasks nor are they in the direct line of progression within the tool and die craft.Accordingly,we exclude them from the voting group of such employees. American Potash& Chemical Corp., 107 NLRB 1418 at 8. 31 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfa majority of the employees in voting group(A) select theMachinists,they willbe taken to have indicated their desire toconstitute a separate bargaining unit and the Regional Directorconducting the elections is instructed to issue a certification ofrepresentatives to the Machinists as the labor organizationseeking and selected by the employees in that doting group, whichthe Board,in such circumstances,finds to be appropriate forpurposes of collective bargaining.On the other hand,if a majorityof the employees in voting group(A) do not vote for the Ma-chinists,that group will appropriately be included in the produc-tion and maintenance unit and their votes shall be pooled withthose in voting group(B),' and the Regional Director conductingthe elections is instructed to issue a certification of representa-tives to the labor organization selected by a majority of the em-ployees in the pooled group, which the Board,in such circum-stances, finds to be a single unit appropriate for purposes ofcollective bargaining.[Text of Direction of Elections omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Elections.7 If the votes are pooled, they are to be tallied in the following manner: The votes for theMachinists shall be counted as valid votes, but neither for nor against any union seeking torepresent the more comprehensive unit; all other votes are to be accorded their face value,whether for representation in a union seeking the more comprehensive group or for no union.American Potash & Chemical Corp., supra, at 12.E. H. BLUMandTHE AMALGAMATED CLOTHING WORKERSOF AMERICA, CIO, Petitioner. Case No. 15-RC- 1000. April20, 1954SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVESOn November 20, 1953, pursuant to a Decision and Directionof Election'issued by the Board, an election by secret ballotamong employeesof the Employerin the unit found appropriatewas conducted under the direction and supervision of the Region-al Director for the Fifteenth Region.The tallyof ballots showsthat of the 61 ballots cast, 34 were cast for the Petitioner, 17were cast against the Petitioner,9 ballots were challenged, and1ballot was void. Thereafter, the Employer filed timely objec-tions to the election, alleging in substance that employees wereinterfered with, restrained,and coerced in the exercise of theirfree choice of bargaining representatives by actions of the Pe-titioner as charged in Case No.15-CB-113; and that the Peti-tioner electioneered in the vicinity of the election while theelection was being conducted,in violation of the Board's Rulesand Regulations set forth in the notice of election.iNot reported in printed volumes of Board Decisions and Orders.108 NLRB No. 65.